
	
		III
		111th CONGRESS
		2d Session
		S. RES. 442
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2010
			Mr. Durbin (for himself,
			 Mr. Cardin, Mr.
			 Wicker, Mr. Lugar, and
			 Mr. Byrd) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the people of the Republic
		  of Lithuania on the Act of the Re-Establishment of the State of Lithuania, or
		  Act of March 11, and celebrating the rich history of
		  Lithuania.
	
	
		Whereas the name Lithuania first appeared
			 in European records in the year 1009, when it was mentioned in the German
			 manuscript Annals of Quedlinburg;
		Whereas the February 16, 1918, Act of Independence of
			 Lithuania led to the establishment of Lithuania as a sovereign and democratic
			 State;
		Whereas, under the German-Soviet Treaty of Friendship,
			 Cooperation and Demarcation, on June 15, 1940, Lithuania was forcibly
			 incorporated into the Soviet Union in violation of pre-existing peace
			 treaties;
		Whereas, during 50 years of Soviet occupation of the
			 Baltic States, Congress strongly, consistently, and on a bipartisan basis
			 refused to legally recognize the incorporation of Latvia, Estonia, and
			 Lithuania by the Soviet Union;
		Whereas, on March 11, 1990, the Republic of Lithuania was
			 restored and Lithuania became the first Soviet republic to declare
			 independence;
		Whereas, on September 2, 1991, the United States
			 Government formally recognized Lithuania as an independent and sovereign
			 nation;
		Whereas Lithuania has successfully developed into a free
			 and democratic country, with a free market economy and respect for the rule of
			 law;
		Whereas Lithuania is a full and responsible member of the
			 United Nations, the Organization for Security and Cooperation in Europe, the
			 European Union, and the North Atlantic Treaty Organization;
		Whereas Lithuania assumed Presidency of the Community of
			 Democracies in September 2009, and will hold this position until 2011;
		Whereas, in 2010, the United States Government and the
			 Government of Lithuania celebrated 88 years of continuous diplomatic
			 relations;
		Whereas the United States Government welcomes and
			 appreciates efforts by the Government of Lithuania to maintain international
			 peace and stability in Europe and around the world by contributing to
			 international civilian and military operations in Afghanistan, Iraq, Bosnia,
			 Kosovo, and Georgia; and
		Whereas Lithuania is a strong and loyal ally of the United
			 States, and the people of Lithuania share common values with the people of the
			 United States: Now, therefore, be it
		
	
		That the Senate hereby—
			(1)congratulates the
			 people of the Republic of Lithuania on the occasion of the Act of the
			 Re-Establishment of the State of Lithuania;
			(2)commends the
			 Government of Lithuania for its success in implementing political and economic
			 reforms, for establishing political, religious, and economic freedom, and for
			 its commitment to human rights;
			(3)recognizes the
			 close and enduring relationship between the United States Government and the
			 Government of Lithuania; and
			(4)calls on the
			 President to continue to build on the close and mutually beneficial relations
			 the United States has enjoyed with Lithuania since the restoration of the full
			 independence of Lithuania.
			
